Citation Nr: 0217999	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  96-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1. Entitlement to a disability rating greater than 20 
percent for the period from July 1990 to August 1993 for 
degenerative disc disease, L3-4-5.

2. Entitlement to a disability rating greater than 40 
percent for the period from August 1993 for degenerative 
disc disease, L3-4-5.

3. Entitlement to an earlier effective date for the grant 
of a total disability rating based upon individual 
unemployability.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from July 1959 to July 1963. 

This matter was last before the Board of Veterans' Appeals 
(the Board) in January 2000, on appeal from a May 1996 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  Upon its last 
review, the Board remanded the case for further 
development of the evidence.  In July 2002, the RO issued 
a Supplemental Statement of the Case which continued to 
deny the appellant's claim as to the issues pertaining to 
the disability rating of the appellant's back disorder.  
Having reviewed all of the evidence generated subsequent 
to January 2000, as well as all other evidence of record, 
the Board is of the opinion that the appellant's rating 
claims for a back disability are ready for appellate 
review.  

The record also reflects that in addition to the matter of 
the disability rating assigned for the appellant's 
service-connected low back disability, this appeal also 
encompassed the matter of the appellant's entitlement to a 
total disability evaluation based upon individual 
unemployability (TDIU).  Following the Board's January 
2000 remand of that issue, by RO decision dated in July 
2002, the appellant was granted TDIU effective November 3, 
1999.  In correspondence received in October 2002, the 
appellant disagreed with the assigned effective date for 
TDIU.  

It is now well-settled that the filing of a Notice of 
Disagreement commences an appeal and as such is sufficient 
to confer appellate jurisdiction to the Board.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Given 
receipt of the appellant's Notice of Disagreement 
pertaining to the effective date assigned for the total 
rating, that issue will be remanded for the issuance of a 
Statement of the Case. 

The record further reflects that by rating decision dated 
in June 2002, service connection was granted for 
depression, secondary to the service-connected 
degenerative disc disease.  Because the appellant has not 
filed a Notice of Disagreement (NOD) as to any aspect of 
that rating decision, it is not before the Board for 
appellant review.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD initiates 
appellate review in the VA administrative adjudication 
process and the request for appellate review is completed 
by the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The Board observes that the appellant's former 
representative withdrew as representative via letter to 
the RO dated in August 2002.  See 38 C.F.R. § 20.608 
(2002).  The appellant is currently unrepresented, and he 
has not expressed a desire to obtain representation.


FINDINGS OF FACT

1. During the period beginning July 12, 1990 to August 4, 
1993, the appellant's degenerative disc disease was 
characterized by moderate symptoms, including pain and 
recurring attacks. 

2. During the period of August 5, 1993 to May 6, 1996, the 
appellant's degenerative disc disease was characterized 
by severe symptoms of pain, diminished function, and 
recurring attacks with intermittent relief. 

3. Beginning the period of May 7, 1996, the appellant's 
degenerative disc disease was characterized by 
pronounced and persistent symptoms of pain, diminished 
ankle reflexes, with little intermittent relief.   


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating greater than 
20 percent for degenerative disc disease for the period 
beginning July 12, 1990 to August 4, 1993 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

2. The criteria for the assignment of a rating greater than 
40 percent for degenerative disc disease for the period 
of August 5, 1993 to May 6, 1996 are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

3. The criteria for the assignment of a rating of 60 
percent for degenerative disc disease for the period of 
May 7, 1996 and thereafter are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5293  
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that by rating decision dated in 
November 1995, the Board granted entitlement to service 
connection for a low back disability, based on the 
appellant's July 12, 1990 request to reopen his previously 
denied claim.  By rating decision dated in January 1996, 
the appellant was granted service connection for 
degenerative disc disease.  A 20 percent evaluation was 
assigned for the period beginning July 12, 1990, and a 40 
percent evaluation was assigned for the period beginning 
August 5, 1993, the date of the last VA medical 
examination then of record.  

The appellant challenges the assigned disability ratings.  
His essential contention is that the evidence supports the 
assignment of a 60 percent rating.  He desires that such 
60 percent rating be assigned effective at some point in 
1996 or before.  He argues that the VA disability 
examinations undertaken in development of his claim have 
been inadequate to ascertain the severity of his 
disability.  See appellant's submissions dated July and 
September 2002.  

This appeal springs from an initial grant of service 
connection.  Therefore, in addition to the matter of the 
appellant's entitlement to a disability rating in excess 
of the currently assigned 40 percent for his service-
connected low back disability, the Board may also properly 
inquire as to whether disability ratings were properly 
assigned for various periods during the appeal period, in 
this case after July 12, 1990.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Having carefully considered the appellant's contentions in 
light of the record and the applicable law, and for 
reasons to be explained in greater detail below, the Board 
will deny a disability rating greater than 20 percent for 
the period from July 1990 to August 4, 1993; further deny 
a disability rating greater than 40 percent for the period 
from August 5, 1993 to May 6, 1996; and assign a 
disability rating of 60 percent for the period beginning 
on May 7, 1996.   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction.  The Board 
must also consider and discuss all applicable statutory 
and regulatory law, including that pertaining to the duty 
to advise the claimant of what evidence would be necessary 
to substantiate the claim; the duty to assist in the 
development of the claim; and the controlling decisions of 
the appellate courts.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

Given these requirements, the Board will first discuss the 
statutory requirements to notify and assist the claimant 
pertaining to substantiation of the claim.  The Board will 
then briefly review the pertinent evidence of record, and 
will then proceed to its analysis within the context of 
the applicable law.    

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of these issues has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Throughout the course of this appeal, the appellant has 
been provided notice of what has been required of him with 
respect to his furnishing evidence in support of his 
claim.  Following the Board's November 1995 decision which 
granted service connection for the back disorder, the 
appellant was provided with a copy of the January 1996 
rating decision that initially assigned the disability 
ratings pertaining to the disorder.  That decision, as 
well as a Statement of the Case dated in June 1996 and 
Supplemental Statements of the Case dated in September 
1996; November 1997; March 1998; August 1999, and July 
2002 all advised the appellant of the state of the 
evidence in this matter, and how it pertained to the 
applicable law and regulations.  

Additionally, through the Board's February 1999 and 
January 2000 remands, the appellant was advised of the 
state of the evidence of record and how it then applied to 
his pending claim.  In particular, the appellant was 
apprised of the necessity of advising VA of whether there 
existed records of any other medical treatment that had 
not been provided; and was further advised of the 
necessity of reporting for a clarifying medical 
examination.  

It cannot be doubted that the appellant was aware of what 
evidence would substantiate the claim, as well the general 
law and regulations pertaining to the rating of disorders.  
The appellant and his representative have also been 
accorded ample opportunity to present evidence and 
argument in support of his appeal.  

Beginning with his August 1996 substantive appeal, the 
appellant proffered specific and detailed argument in 
support of his contentions as to the assignment of a 
disability rating greater than assigned, and has 
continually introduced medical evidence, lay accounts, and 
copies of medical publications for consideration.  Given 
the appellant's continuous proffer of medical evidence and 
argument, the Board cannot find that the appellant would 
benefit from yet a further advisement, as such would only 
serve to delay this appeal to no useful end.  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
The appellant's four volume claims folder contains 
detailed medical and other evidence.  The appellant was 
afforded VA medical examinations during the course of his 
claim of service connection for a back disability, and 
during the course of development of the claim pertaining 
to the assigned disability ratings.  See, e.g., VA 
examinations dated August 1993; May 1996 and May 1999. 

In addition, the Board remanded this case in January 2000, 
and the terms of the remand have satisfied.  The 
appellant's Social Security Administration file was 
obtained in June 2001, and it bears no evidence pertaining 
to the disorder in question.  In October 2002 and upon 
VA's advisement, the appellant submitted additional 
medical records to the RO, which were forwarded to the 
Board.  There is no indication that there exists any 
evidence which has a bearing on this case which has not 
been obtained.  

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the appellant or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Relevant law and regulations

Increased disability ratings - in general

As a general matter, the appellant's rating claim is to be 
decided based upon the application of a schedule of 
ratings, which is predicated upon the average impairment 
of earning capacity.  See 38 U.S.C. § 1155; 38 C.F.R. 
§§ 3.321(a) and 4.1.  Separate diagnostic codes identify 
various disabilities.  See 38 C.F.R. Part 4.  

As noted above, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to 
be considered includes all evidence proffered in support 
of the original claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Rating musculoskeletal disabilities

The Board observes that because the appellant's disability 
is musculoskeletal in nature, rating the disability in 
part involves inquiry into the resulting loss of range of 
motion due to nerve defects and resulting pain associated 
with injury to the sciatic nerve, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  See 
VAOPGCPREC 36-97; Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  

Under 38 C.F.R. § 4.40, functional loss may be due to 
pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the 
motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of 
normal callosity or the like.    

Factors listed for consideration in 38 C.F.R. § 4.45 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation 
of ligaments, etc.); weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled 
movements smoothly; and pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. 
  
Specific schedular criteria

Medical evidence indicates that the back disability is 
diagnosed as degenerative disk disease of the lumbar 
spine, and the appellant's disability is currently 
evaluated under the provisions of  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001), pertaining to intervertebral 
syndrome.  Under this provision, a 20 percent rating is 
for assignment for moderate intervertebral disc syndrome, 
with recurrent attacks.  A 40 percent evaluation is 
provided where there is evidence of severe recurring 
attacks with intermittent relief.  A rating of 60 percent 
requires a pronounced disorder, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk or 
other neurological findings appropriate to the site of 
diseased disc, with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just."  38 C.F.R. 4.6.  It should also 
be noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered 
by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

Karnas considerations

The Board observes that effective September 23, 2002, 
during the pendency of this matter, new rating criteria 
for intervertebral disc syndrome became effective.  See 67 
Fed.Reg. 54,345 (2002) (to be codified at 38 C.F.R. Part 
4).  

When a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
more favorable to the appellant applies unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See, in general, 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
VAOPGCPREC 3-2000 (2000) [Opinion of VA General Counsel 
that the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable 
to the appellant. In so doing, it may be necessary for the 
Board to apply both the former and current versions of the 
regulation. If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991) can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for 
the period prior to the effective date of the change.].

Examination of the rating criteria in light of the 
evidence of record reveals that for the period beginning 
September 23, 2002, the revised criteria are neither more 
or less favorable than that of the formerly applicable 
provision.  The Board in this decision is granting the 
maximum rating sought, effective in May 1996, before the 
change in the rating criteria.  

Under the revised provisions, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated 
either on the total duration of incapacitating episodes 
over the past 12 months or by combining under Sec.4.25 
separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  See 67 Fed.Reg. 54,345 (2002) (to be 
codified at 38 C.F.R. 4.71a, Diagnostic Code 5293).  

In order for a 60 percent disability rating to be assigned 
under the revised criteria, the evidence would have to 
approximate a finding of incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  The record does not show such symptomatology.  
Accordingly, because the previously applicable schedular 
criteria would clearly result in a more favorable 
disposition, those criteria, not the recently revised 
criteria which are not retroactively applicable, are being 
applied in this matter.  
	    
Effective dates

As noted, this matter involves a challenge to the original 
assignment of a disability rating. With regard to initial 
rating cases, separate ratings can be assigned to separate 
periods of time, based upon the facts found - a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126-27; cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
[where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, it was observed that in 
evaluating an appeal of an initially assigned rating, 
"staging" of ratings provided that it was possible for a 
appellant to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  See 38 C.F.R. § 3.400 (2002).




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The degree of impairment resulting from a disability 
involves a factual determination of the current severity 
of the disability.  Francisco, supra; see  Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  In resolving this 
factual issue, the Board may only consider the specific 
factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Factual background

The appellant's claim of entitlement to service connection 
arose by application received on July 12, 1990.  The 
evidence  then of record includes an April 1990 treatment 
note authored by M.B.S., M.D., where the appellant was 
noted to have complained of a chronic back problem.  The 
physician noted that the appellant had known degenerative 
disease of the lower back, and that he had no radicular 
symptoms.  It was noted that the appellant was obese, but 
that his back range of motion was "fairly good."  In a 
July 1990 treatment note, Dr. M.B.S. noted that although 
the appellant had had chronic back pain, none was present 
as of the time of the entry, July 2, 1990.  

Records of treatment afforded by J.S.S., M.D. were 
received.  In sum, they reflect that in July 1990, the 
appellant complained of back pain, and that he was 
"currently on disability retirement because of severe 
degenerative arthritis of his left knee which [would] 
eventually require a knee prosthesis."  He was then noted 
to be approximately 100 pounds over his ideal weight.  In 
a separate July 1990 treatment note, Dr. J.S.S. reported 
that the appellant's pain was centered in the low back 
area, but that when it worsened it radiated to the left 
side lower extremity.  In another treatment note dated 
July 9, 1990, Dr. J.S.S. observed that the appellant had 
"chronic recurrent low back pain that [was] not present 
today.  The most likely basis for this pain is pelvic 
dysfunction."

In a September 1990 record, Dr. J.S.S. noted that a recent 
computerized tomography study detected disc disease at L4-
5, but that the condition was "certainly not severely 
disabling enough to suggest surgical intervention," and 
that the appellant's "other problems" were of greater 
import.  

In August 1990, the appellant underwent computerized axial 
tomography testing of his lumbar spine, conducted by C.M., 
M.D.  The physician diagnosed the appellant to have L4-L5 
disc degeneration with suggestion of possible minimal disc 
herniation with some bilateral L4-5 neural foraminal 
narrowing but no definite nerve root sleeve entrapment.  

The appellant underwent a VA physical examination on 
August 5, 1993 in connection with the then-pending claim 
for service connection of the disorder.  He was then noted 
to be "quite obese," and was also noted to have a 
disability that caused him to walk "very protectively" 
with the use of a cane, he displayed diminished back 
functioning.  The appellant's lumbar range of motion was 
40 degrees flexion and ten degrees extension.  Lateral 
bending was 15 degrees to the right and 10 degrees to the 
left.  Rotation was to 10 degrees, bilaterally.  The 
examiner found no weakness of the lower extremities that 
could be attributed to his back condition, nor did the 
appellant have  sensory loss attributable to his back.  
Additionally, his ankle reflexes were 2+ and equal.

In January 1995, the appellant underwent a physical 
examination conducted by K.J., M.D., in development of a 
claim for benefits administered by the Social Security 
Administration.  Dr. K.J. noted that the appellant had 
"multiple joint pains."  As to the appellant's back 
symptoms, the physician reported that a sensory 
examination indicated that pinprick testing was intact 
throughout, with the exception of the area over the left 
lateral calf, "somewhat suggestive" of an L5 distribution.

The appellant underwent a VA physical examination on  May 
7, 1996.  The appellant again reported having low back 
pain since his discharge from active duty.  It was noted 
that the appellant had bilateral knee problems resulting 
from civilian employment and a right ankle fracture.  He 
reported that he could sit for about 15 minutes and walk 
for about 15 minutes and that these activities were 
limited by pain in his back.  The appellant reported that 
he did not operate a vehicle and that he "lost his 
license."  He reported that he had lower extremity 
numbness which was worse on the left, and that he had 
chronic severe pain of his back and that it had increased 
with time.
 
Upon objective examination, the examiner noted that the 
appellant was "large[ly] overweight."  Back range of 
motion was to 45 degrees of flexion, 10 degrees of 
extension, rotation to 12 degrees bilaterally, and lateral 
bending was to 15 degrees on one side and 10 degrees on 
the other, and the examiner specifically noted that these 
movements were accompanied by pain.  Additionally, 
percussion of the appellant's flexed spine was noted to 
elicit pain in the midline at L5, and tenderness of the L5 
area was noted.  
  
The examiner commented that the appellant's lower 
extremity numbness was a part of the appellant's back 
disorder, and it was "the typical feeling of numbness or 
discomfort that radiate[d] out from a chronic low back 
problem."

In June 1996, the appellant underwent a computerized 
tomographic study of the lumbosacral spine, upon referral 
by Dr. M.B.S.  It was reported that the appellant 
complained of numbness in both lower legs when standing or 
walking.  The findings of the study indicated disk space 
narrowing at L4-5, with evidence of osteophyte formation 
throughout the lumbar spine.  

The appellant underwent electrodiagnostic testing in June 
1997, conducted by P.O.J., M.D.  Although Dr. J. reported 
that his testing then indicated findings probably 
indicative of a motor sensory peripheral neuropathy that 
was most likely attributable to diabetes, in July 1997 the 
physician withdrew this  assessment and opined that the 
symptom was related to the lumbar disease.  Dr. P.O.J. 
diagnosed the appellant to have chronic longstanding low 
back pain related to degenerative disc disease.  

Further, in November 1999, the appellant proffered an 
October 1999 letter from J.K.L., M.D., and an October 1999 
report authored by L.E.J..  In her report, 
Dr. J.K.L. observed that the appellant complained of 
shooting, excruciating pain in the bilateral lumbosacral 
region and numbness that radiated into the heel.  She 
noted the appellant's report that these symptoms were 
present 24 hours a day, and there was no pattern of 
variation in pain intensity.  She further noted tenderness 
in the lumbosacral region, and that it was difficult for 
the appellant to move from a flexed to upright posture.  

In her report, Dr. L.E.J. noted that the appellant was 310 
pounds.  Clinical examination revealed the back to be 
minimally tender with palpation, but pain was elicited 
with forward flexion and twisting.  Upon computerized 
axial tomography testing, Dr. L.E.J. observed that the 
appellant had "increasing" degenerative disk disease, 
foraminal stenosis at L4-5, and significant disk collapse 
at L5-S1. In addition to having degenerative disk disease, 
Dr. L.E.J. diagnosed the appellant to have "chronic pain."  
She noted that the appellant's degenerative back changes, 
coupled with his obesity, caused his pain.  

The appellant underwent a VA physical examination in May 
1999.  The appellant was reported to have feelings of 
weakness in both thighs and impaired coordination of the 
left lower extremity, for which he was using a leg brace.  
On physical examination, the examiner noted that the 
appellant limped, which was attributed to left lower 
extremity numbness.  The appellant was noted to have 
decreased sensation in both legs.  The examiner stated 
that the appellant's lumbar nerve roots were "probably 
okay."  However, in an addendum, the examiner diagnosed to 
appellant to have polyradiculopathies of L5 and S1 that 
were related to the degenerative disc disease and 
osteoarthritis of the lumbar spine.

In a VA medical treatment record dated in December 1999, 
an examiner noted the appellant to have had chronic low 
back pain and degenerative disc disease, electromyographic 
studies in 1997 which suggested a L5-S1 radiculopathy.  He 
also observed that the appellant's chronic lower back pain 
had not resolved despite a variety of past treatment 
modalities.  

The appellant underwent a further VA physical examination 
in April 2000.  The examiner  reviewed and commented upon 
evidence in the appellant's claims folder, and noted the 
appellant's complaints of continuous low back pain, which 
radiated into his buttocks and into his left leg and heel.  
The appellant was diagnosed to have chronic lumbosacral 
instability at the L4-5 level.  Although the appellant was 
wearing a lumbosacral support, the examiner commented that 
the clinical findings of disk disease, his reported 
symptoms exceeded the positive objective findings at the 
time of the examination.   

Analysis

As noted above, the appellant's service-connected back 
disability is characterized as degenerative disk disease.  
It is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 as 20 percent disabling for the 
period from July 1990 to August 1993 and 40 percent 
disabling for the period beginning August 1993.  

Having carefully considered all of the evidence of record 
submitted in support of the claim in accordance with the 
Fenderson ruling, the Board is of the opinion that the 
evidence supports the staging of the appellant's ratings.   
As explained immediately below, the Board has concluded 
that the evidence supports the assignment of a 20 percent 
disability rating for the period from the date of the 
reopened claim, July 12, 1990, to the date of the VA 
examination on August 5, 1993 and the assignment of a 40 
percent rating thereafter until May 6, 1996.  The Board is 
further of the opinion that as of the date of the VA 
examination on May 7, 1996, the evidence supports the 
assignment of a 60 percent rating.  

July 1990 to August 4, 1993 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001), 
pertaining to intervertebral syndrome, a 20 percent rating 
is for assignment for moderate intervertebral disc 
syndrome, with recurrent attacks.  A 40 percent evaluation 
is provided where there is evidence of severe recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

For the period in question ending on August 4, 1993, the 
preponderance of the evidence is clearly against the 
assignment of a 40 percent rating.  For the period as 
indicated, the appellant's disorder was never 
characterized as indicative of more than a moderate 
severity.  In this regard, while Dr. M.B.S.'s April 1990 
treatment note clearly reflects that the appellant 
complained of lower back pain, he specifically noted that 
the appellant had no radicular symptoms and that his back 
range of motion was "fairly good."   That the disability 
was not more than moderate and involving recurring attacks 
is further evidenced by Dr. J.S.S.'s observation that the 
chronic low back pain was not present on the day of the 
examination.

There is also no evidence of functional loss due to pain, 
such as weakness, incoordination fatigability and the 
like, which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45.  Indeed, as 
noted above, the medical evidence does not indicate that 
chronic low back pain was present during this period. 

Given this medical evidence of record, it cannot be found 
that the severity of the appellant's back disorder 
approximated findings consistent with the assignment of a 
rating greater than 20 percent for the period ending on 
August 4, 1993.  

August 5, 1993 to May 6, 1996

Impaired functioning suggestive of the assignment of a 40 
percent rating was first indicated at the time of a VA 
physical examination on August 5, 1993.  Although the 
appellant was then noted to be "quite obese," and was also 
noted to have a disability that caused him to walk "very 
protectively" with the use of a cane, he displayed clearly 
diminished back functioning when compared with earlier 
medical evidence.  Contrasted with the April 1990 
treatment note of Dr. M.B.S. which noted "fairly good" 
range of motion, the appellant's lumbar range of motion on 
August 5, 1993 was limited to 40 degrees flexion and ten 
degrees extension.  In the Board's view, such diminished 
functioning is indicative of a "severe" disability as 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5293.    

While such findings were suggestive of the development of 
symptoms consistent with a 40 percent rating, they were 
not indicative of those supportive of a 60 percent rating.  
Although there was limited motion of the back, the 
examiner found no weakness of the lower extremities that 
could be attributed to his back condition, nor did the 
appellant have sensory loss attributable to his back.  In 
short, there was no evidence of persistent symptoms 
compatible with sciatic neuropathy, which would allow for 
the assignment of a 60 percent rating at that time.  
  
Diminution of back functioning suggestive of a 40 percent 
rating was further noted in January 1995, when the 
appellant underwent a physical examination conducted by 
K.J., M.D.  Dr. J. reported that a sensory examination 
indicated that pinprick testing was intact throughout, 
with the exception of the area over the left lateral calf, 
"somewhat suggestive" of an L5 distribution.  Again,  here 
was no evidence of persistent symptoms compatible with 
sciatic neuropathy.

There is no additional evidence which is suggestive of 
disability consistent with the assignment of a 60 percent 
rating during this period.

There is also no evidence of functional loss due to pain 
which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45.  As noted 
above, the August 1993 examination report indicated no 
weakness.  There is no evidence during this period which 
suggests that additional disability was warranted under 
these sections.

In sum, the evidence for the period from August 5, 1993 
through May 6, 1996 clearly does not approximate findings 
consistent with the assignment of a rating greater than 40 
percent, as the medical data does not indicate that he had 
"sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Period beginning May 7, 1996

Symptoms and diminished functioning approximating a 60 
percent rating were first noted during a VA physical 
examination conducted on May 7, 1996.  The   objective 
clinical examination indicated that symptoms then 
approximated those tantamount to the criteria indicative 
of a "pronounced" disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Back range of motion was 
to 45 degrees of flexion, 10 degrees of extension, 
rotation to 12 degrees bilaterally, and lateral bending 
was to 15 degrees on one side and 10 degrees on the other.  
Although such movements could be interpreted as indicating 
but slight improvement over previous range of motion 
studies, the examiner specifically noted that these 
movements were noted to be accompanied by pain.  
Additionally, percussion of the appellant's flexed spine 
was noted to elicit pain in the midline at L5, and 
tenderness of the L5 area was noted.  
  
The clinical evidence further demonstrated that the 
appellant's radiculopathy was "the typical feeling of 
numbness or discomfort that radiate[d] out from a chronic 
low back problem," and is consistent with the symptoms 
necessary for a finding of "sciatic neuropathy with 
characteristic pain" as found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The June 1996 electrodiagnostic testing conducted by Dr. 
M.B.S. is further supportive of a 60 percent rating, as 
its findings indicated disk space narrowing at L4-5, with 
evidence of osteophyte formation throughout the lumbar 
spine.  

The July 1997 electrodiagnostic testing results similarly 
approximate the findings requisite for the assignment of a 
60 percent rating.  As noted, the appellant was then 
diagnosed by Dr. P.O.J. to have a motor sensory peripheral 
neuropathy that was attributable to degenerative disc 
disease.  The October 1999 reports of Drs. J.K.L. and 
L.E.J. are further evidence that the appellant was then 
experiencing persistent symptoms of sciatic neuropathy.  
In particular, Dr. L.E.J.'s observation of "increasing" 
degenerative disk disease, foraminal stenosis at L4-5, and 
significant disk collapse at L5-S1 supports the finding 
that the appellant's back disorder was then of sufficient 
severity to warrant the assignment of the higher rating.  

The appellant underwent a VA physical examination in April 
2000.  The examiner  noted the appellant's complaints of 
continuous low back pain, which radiated into his buttocks 
and into his left leg and heel.  The appellant was 
diagnosed to have chronic lumbosacral instability at the 
L4-5 level. 
   
In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving 
the maximum disability rating available, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 
are applicable.

Additional matter:  extraschedular evaluation

The Board notes that in August 1999, the RO concluded that 
extraschedular evaluations were considered but were not 
warranted for any of the disabilities discussed above.  
See Statement of the Case, dated August 1999.

The Court has held that the question of an extraschedular 
rating is a component of the appellant's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Bagwell left intact, however, a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue 
must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  As noted above, 
the RO has addressed the matter of the assignment of an 
extraschedular rating. The Board will, accordingly, 
consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors 
which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization 
that would render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

With respect to disability currently under consideration, 
the appellant has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The evidence does not show that the appellant's service-
connected disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. 3.321(b)(1).  In particular, the record does not 
demonstrate that he has required any recent 
hospitalization for the disorder, much less frequent 
hospitalization.  With respect to employment, the 
evidence, including that contained in his Social Security 
Administration file, indicates that the appellant's 
employability is significantly impacted by disability 
occurring from non-service-connected disorders, including 
chondromalacia, carpal tunnel syndrome, asthma, gout, and 
trochanteric bursitis.  Although there can be no doubt 
that the appellant's service-connected back disability 
impacts his employment,  
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  In short, marked 
interference with employment has not been demonstrated.
  
There is also no evidence of an unusual clinical picture, 
symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or 
unusual.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual 
disability picture, and the appellant has identified none. 
Accordingly, referral for an extraschedular evaluation is 
not warranted.

In summary, for reasons expressed above, the Board 
concludes that a 60 percent disability rating may be 
assigned effective May 7, 1996.  As noted above, the 
appellant himself suggested that the evidence supports the 
assignment of a 60 percent rating beginning at some point 
in 1996.  In this decision, the Board is  granting the 
benefit sought. 


ORDER

A 60 percent rating is assigned effective May 7, 1996, 
subject to the statutes and regulations governing the 
payment of monetary awards.  To this extent, the appeal is 
granted.  



REMAND

As was noted in the Introduction, in July 2002 the 
appellant was granted a total disability rating based upon 
individual unemployability, effective November 3, 1999.  
In correspondence received in October 2002, the appellant 
challenged the assigned effective date for his total 
rating.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
held that in these circumstances where a Notice of 
Disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a Statement of the Case be issued.

This matter is REMANDED to the RO for the following 
action:

The RO should issue a Statement of the 
Case pertaining to the issue of the 
assigned effective date for a total 
rating, and thereafter follow all 
appellate procedures established by 
statute, regulation, and applicable 
precedent.

The appellant has the right to submit additional evidence 
and argument on the matter that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner. See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes). In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court. See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

